Oalhoon, J.,
delivered the opinion of the court.
We think there was no error in overruling the demurrer to the seventh plea. It is more than a plea of the general issue, and, if it were not more, it is not for that reason demurrable. Polkinghorne v. Hendricks, 61 Miss., 366. We think the guaranty was not a continuing one, and was confined to the account as of its date, December 6, 1898. This goes to the root of the case. The demurrer to the replication to the ninth plea was properly sustained.

Affirmed.